

Exhibit 10.1
EMPLOYMENT SEPARATION AGREEMENT


This Separation Agreement (the “Agreement”) is made and entered into by Castle
Biosciences, Inc. (“Castle”), and Federico A. Monzon (the “Employee”).


WHEREAS, Employee was employed by Castle beginning on or about November 1, 2015
in an at-will employment arrangement;


WHEREAS, Employee signed an Employee Proprietary Information Agreement with
Castle on or about October 13, 2015 (the “Confidentiality Agreement”);


WHEREAS, ADP, (“ADP”) provided certain employee-management related services in
connection with Employee’s employment by Castle and was also Employee’s
co-employer; and


WHEREAS, Employee’s employment relationship will terminate on May 31, 2020 (the
“Termination Date”).


        NOW, THEREFORE, in consideration of the promises and mutual covenants
herein and for other good and valuable consideration, the sufficiency of which
is hereby acknowledged, it is agreed as follows:


1.Accrued Salary and PTO. Castle will pay to Employee for work performed through
the Termination Date in the amount of $10,000.00. Castle will pay to Employee
all accrued but unpaid PTO benefits accrued through the Termination Date in the
amount of $30,327.29. Payment for work performed and PTO will be made by May 31,
2020, and subject to standard payroll withholdings and deductions. Employee will
receive these payments regardless of whether or not Employee enters into this
Agreement.


2.Health Coverage.  If Employee is currently participating in any of ADP’s group
health insurance plans (the “Plans”), Employee’s coverage under those Plans will
continue through May 31, 2020, at which time coverage will end.   To the extent
provided by the federal COBRA law and, if applicable state insurance laws
(collectively “COBRA”) and the terms of the Plans, Employee will be eligible to
continue Employee’s group health insurance benefits after May 31, 2020 at
Employee’s own expense.  Employee will be provided with additional information
regarding Employee’s rights and obligations under COBRA, as well as COBRA
election forms.
3.Consideration. Although Castle has no obligation to do so, if Employee signs
this Agreement, allows it become effective, and complies with the terms of this
Agreement and Employee’s other continuing obligations owed to Castle (including
but not limited to those continuing obligations in the Confidentiality
Agreement) then Castle will provide Employee with the following as Employee’s
sole severance benefit (the “Severance Benefit”):


a.Master Services Agreement. As part of this Agreement, Castle agrees to enter
into a consulting relationship with Employee, through his consulting company,
pursuant to the terms and conditions of the Master Services Agreement (“MSA”), a
copy of which is attached hereto as Exhibit A) (the “Consulting Relationship”).
As additional consideration for this Agreement and the Consulting Services, the
Company will consider Employee’s uninterrupted change of status from an employee
to a consultant (effective as of the Termination Date), and the Consulting
Services during the Consulting Period (as defined in the MSA), to cause Employee
to continue as a “Service Provider” for purposes of the Company’s 2008 Stock
Plan (the “2008 Plan”), and to constitute “Continuous Service” for purposes of
the Company’s 2018 Equity Incentive Plan (the “2018 Plan”) and its 2019 Equity
Incentive Plan (the “2019 Plan”), and


Castle Separation Agreement
Confidential
Page 1 of 7




--------------------------------------------------------------------------------





therefore Employee’s outstanding equity awards will continue to vest and remain
exercisable in accordance with their terms during the Consulting Period. Vesting
of such equity awards will cease at the termination of the Consulting Period and
any rights to exercise or otherwise acquire any vested shares shall be governed
and controlled by the Equity Plan and the applicable grant documents (the
“Equity Documents”). All terms, conditions and limitations applicable to such
equity awards will continue to be subject to the applicable Equity Documents.
For the avoidance of doubt, if the parties do not enter into the Consulting
Relationship, then Employee’s “Continuous Service” for purposes of such equity
awards will terminate, and the vesting of such outstanding equity awards will
cease, on the Termination Date.


4.No Further Compensation. Employee acknowledges that, except as expressly
provided in this Agreement and the MSA, Employee has not earned and will not
receive any additional money, compensation or benefits of any kind from Castle
(including but not limited to base salary, future wages or salary, bonus,
retention payments, incentive compensation, commissions, damages, vesting or
equity). Employee acknowledges that the payments set forth in this Agreement are
due solely from Castle and that ADP has no obligation to make any payments to
Employee, even though the payments may be processed through ADP.




5.Release of All Claims. In exchange for the consideration provided to Employee
under this Agreement to which Employee would not otherwise be entitled,
including but not limited to the Severance Benefit, Employee:


a.voluntarily, irrevocably and unconditionally releases and forever discharges,
jointly, severally and individually each of Castle and ADP and their respective
parent companies, subsidiaries, affiliated entities, current and former
employees, officers, directors, insurers, agents, shareholders, as applicable
(collectively referred to as the “Released Parties”) from any and all
liabilities, claims, demands, causes of action, charges, suits, debts,
complaints, money, benefits, grievances, obligations, costs, losses, damages,
injuries, attorneys’ fees, contracts, promises, agreements, and other legal
responsibilities whatsoever (collectively referred to as “Claims”) regardless of
whether such Claims are unaccrued, unknown, unforeseen, and/or unanticipated, in
law or equity, that Employee’s heirs, executors, administrators, successors or
assigns ever had, now have or hereafter can against the Released Parties,
including but not limited to, any and all matters arising out of Employee’s
employment with, separation or termination from employment with Castle and ADP;


b.understands and agrees that this release of Claims includes, but is not
limited to, any and all claims under any state, federal, and/or local statutory,
constitutional, common law claim or tort cause of action, claims of wrongful
termination, termination in violation of public policy, discrimination,
harassment, constructive discharge, defamation, intentional or negligent
infliction of emotional distress, retaliation, lost wages, breach of contract or
implied contract, unjust enrichment, detrimental reliance, claims arising from
or relating to Employee’s right to purchase, or actual purchase of, shares of
stock of Castle, and/or claims for wages, bonuses, compensation, incentives, or
benefits owed, as well as any alleged violation of Title VII of the Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; the Employee Retirement
Income Security Act of 1974, as amended; the Family and Medical Leave Act of
1993, as amended; the Immigration Reform and Control Act, as amended; the
Pregnancy Discrimination Act, the Fair Labor Standards Act, as amended; the
Equal Pay Act, as amended; the Age Discrimination in Employment Act, as amended;
the Americans with Disabilities Act, as amended; the Occupational Safety and
Health Act, as amended; the Sarbanes-Oxley Act of 2002, the Older Workers
Benefit Protection Act, the Fair Credit Reporting Act, the National Labor
Relations


Castle Separation Agreement
Confidential
Page 2 of 7




--------------------------------------------------------------------------------





Act, as amended; the Equal Pay Act, as amended; the Age Discrimination in
Employment Act, as amended; the Americans with Disabilities Act, as amended; the
Occupational Safety and Health Act, as amended; the Sarbanes-Oxley Act of 2002,
the Older Workers Benefit Protection Act, the Fair Credit Reporting Act, the
National Labor Relations Act, the Texas Labor Code including the Texas Payday
Act, the Texas Anti-Retaliation Act, Chapter 21 of the Texas Labor Code,
the Texas Whistleblower Act, and/or any other alleged violation of any federal,
state or local law, regulation, order or ordinance dealing with employment,
discrimination, retaliation or harassment in employment or any claim under any
statute or at common law, including claims based on contract (express or
implied) or public policy or tort;


c.understands that this is a full and complete release of all claims, demands,
and causes of action raised or that could have been raised by Employee against
Castle, including all actions, claims, and grievances known or unknown; and


d.represents that Employee has no charges, complaints, lawsuits, proceedings, or
claims of any kind pending against the Released Parties.


6.Exceptions to the Release; Protected Rights. Castle and Employee understand
and agree that the above release does not waive claims: (a) for worker’s
compensation or unemployment compensation, (b) for vested rights under
ERISA-covered employee benefit plans (e.g., 401(k) retirement plan), and (c) any
rights Employee may have to continue Employee’s health insurance benefits under
certain provisions of COBRA. In addition, Employee understands that nothing in
this Agreement limits Employee’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the Department of Labor, the National
Labor Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (the “Government Agencies”). Employee further
understands this Agreement does not limit Employee’s ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company. While this
Agreement does not limit Employee’s right to receive an award for information
provided to the Securities and Exchange Commission, Employee understands and
agrees that, to the maximum extent permitted by law, Employee is otherwise
waiving any and all rights Employee may have to individual relief based on any
claims that Employee has released and any rights Employee has waived by signing
this Agreement.


7.Return of Confidential Information and Other Property. Employee agrees and
represents that, except for certain documents, equipment, and/or information as
expressly authorized by the Company as reasonably necessary to perform the
Consulting Services under the MSA, (a) Employee has returned all Castle property
(including specifically the Castle-provided laptop and other assigned company
property); (b) Employee has returned Castle all Confidential Information (as
defined herein), property or assets, written, recorded or computer-readable
information or materials (including copies thereof) (the “Confidential
Materials”) regarding Castle (including, but not limited to, business practices,
procedures, strategy, clients or personnel), equipment (including computer
hardware or software and/or any memory storage devices), keys, credit cards and
identification; (c) and warrants that Employee has not retained any copies of
documents, records or materials of any kind, whether written or electronically
created or stored, which contain, relate to or refer to any Confidential
Materials; and (d) Employee has not disclosed and will not disclose any
Confidential Information or Confidential Materials to any person or entity
without the express written authorization of an authorized officer of Castle.
For this Agreement, “Confidential Information” includes, but is not limited to,
this Agreement or the contents of this Agreement, research materials,
algorithms, customer lists, databases, computer programs, and software designs,
models, marketing programs and plans, sales, financial, training and technical
information and


Castle Separation Agreement
Confidential
Page 3 of 7




--------------------------------------------------------------------------------





plans, business methods, business policies, procedures, techniques, research,
projects, trade secrets, pricing policies, financial records, or other
financial, commercial, business or technical information relating to Castle. All
records, files, drawings, documents, models, disks, equipment and the like
relating to the business of Castle that Employee prepared or used or came in
contact with during Employee’s employment by Castle will be and remain the sole
property of Castle.


8.Continuing Obligations. Employee acknowledges and agrees to abide by
Employee’s continuing obligations to Castle under the Confidentiality Agreement,
a copy of which is attached hereto as Exhibit B and incorporated herein by
reference.
9.No Admission of Liability. This Agreement, the Severance Benefits under this
Agreement, and compliance with this Agreement shall not be construed as an
admission by Castle of any liability whatsoever, or as an admission of any
violation of the rights of Employee or any person, or violation of any order,
law, statute, duty, or contract whatsoever against Employee or any person.
Castle specifically disclaims any liability to Employee or any other person for
any alleged violation of the rights of Employee, or for any alleged violation of
any order, law, statute, duty, or contract on the part of Castle, its current or
former employees or agents or related companies or their employees or agents.
10.Non-Disparagement. Except as may be required by law or legal process,
Employee agrees that Employee shall not:
a.engage in any act or make any communication (written or verbal by mechanical
or electronic means) that is intended, or may reasonably be expected, to harm
Castle’s reputation, business prospects, or business operations, otherwise
interfere or harm the reputation of Castle’s referral physicians, customers,
employees, officers or directors;
b.communicate with any person (written or verbal by mechanical or electronic
means including specifically any current or former Castle employee, patient or
physician) concerning specifically the terms of this Agreement, the actions or
omissions of any Castle employee, officer or director; provided however that
Employee may communicate with any person concerning any personal or business
issue unrelated to Castle;
c.and provided further that Castle will instruct its officers and directors not
to engage in any act or make any communication (written or verbal by mechanical
or electronic means) that is intended, or may reasonably be expected, to harm
Employee’s reputation.
11.Employment Inquiries. Should Castle receive any inquiry concerning the
employment by Castle of Employee, then Castle will provide solely a standard,
neutral response to employment inquiries providing only confirmation of prior
employment, with dates of employment, last position held and base salary, if
requested.


12.Representations. Employee hereby represents that Employee has been paid all
compensation owed and for all time worked, Employee has received all the leave
and leave benefits and protections for which Employee is eligible pursuant to
applicable laws or Castle’s or ADP’s policies, and Employee has not suffered any
on-the-job injury or illness for which Employee has not already filed a workers’
compensation claim.
13.Miscellaneous.


a.Entire Agreement and Modification. This Agreement (together with the
Confidentiality Agreement) sets forth the entire agreement between the parties
with respect to the termination


Castle Separation Agreement
Confidential
Page 4 of 7




--------------------------------------------------------------------------------





of Employee’s employment and fully supersedes any and all prior plans, policies,
agreements, contracts, arrangements or understandings between the parties, oral
or written, or which have covered Employee during her period of employment with
Castle. The parties further agree that this Agreement (together with the
Confidentiality Agreement) may not be modified, altered or changed except by a
written agreement signed by the parties. This Agreement (together with the
Confidentiality Agreement) shall be binding upon and inure to the benefit of the
parties, their respective heirs, successors, affiliates, corporate parents,
subsidiaries, agents, representatives, assigns, executors, administrators,
insurers, consultants, contractors, and employees.


b.Severability. Should any provision of this Agreement be held to be illegal,
void, voidable, unlawful or, for any reason, unenforceable by a court of
competent jurisdiction, such provision shall be of no force and effect. However,
the illegality or unenforceability of any such provision shall have no effect
upon, and shall not impair the enforceability of, any other provision of this
Agreement and the remaining portion(s) of this Agreement shall remain in full
force and effect and, to that end, the provisions of this Agreement are declared
to be severable.


c.Governing Law. Each of the parties to this Agreement (a) consents to the
exclusive jurisdiction and venue of the Courts of the State of Texas in any and
all actions between or among any of the parties and (b) consents to service of
process by first-class certified mail, return receipt requested, postage
prepaid. This Agreement and any issues arising from it or regarding its
provisions shall be governed and construed under the procedural and substantive
laws of the State of Texas without reference to the choice of law rules of the
State of Texas. Whenever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable laws.


d.Execution in Counterparts. This Agreement may be executed in counterparts, and
when each party has signed and delivered at least one such counterpart, each
counterpart shall be deemed an original, and, when taken together with other
signed counterpart, shall constitute one Agreement, which shall be binding upon
both parties. The exchange of signed copies of this Agreement by facsimile or
via electronic (PDF file) format by email will constitute effective execution
and delivery of this Agreement and may be used in the lieu of the original
Agreement for all purposes.
e.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties, their respective heirs, successors, affiliates, corporate
parents, subsidiaries, agents, representatives, assigns, executors,
administrators, insurers, consultants, contractors, and employees.
14.Review. Employee acknowledges that Employee is knowingly and voluntarily
waiving and releasing rights Employee may have, including those under the Age
Discrimination in Employment Act (ADEA) and the Older Workers Benefit Protection
Act (OWBPA). Employee further acknowledges and understands that Employee has
been advised by written means that:
a.Employee should, and has been provided an opportunity to, consult an attorney
before signing this Agreement;
b.Employee has twenty-one (21) days to consider whether Employee wishes to sign
this Agreement (and provide the release contained herein); and
c.By signing this Agreement, Employee does not waive rights or claims that may
arise after the later of the Effective Date or the date that this Agreement is
revoked.


15.Revocation; Effective Date. Employee further acknowledges and understands
that:


Castle Separation Agreement
Confidential
Page 5 of 7




--------------------------------------------------------------------------------





a.Even after Employee signs this Agreement, Employee has seven (7) days to
revoke this Agreement;
b.If Employee decides to revoke this Agreement then Employee should immediately
notify Castle in writing (by delivery of such written revocation to Castle,
ATTN: Human Resources Department) of Employee’s decision to revoke this
Agreement; and
c.This Agreement will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after the date that this
Agreement is signed by Employee provided that Employee does not revoke it (the
“Effective Date”).
16.Knowing and Voluntary. Employee acknowledges that the consideration recited
in this Agreement is adequate to make it final and binding, and is in addition
to payments or benefits to which Employee would otherwise be entitled. Castle
and Employee agree that the covenants and/or provisions of this Agreement may
not be modified by any subsequent agreement unless the modifying agreement is in
writing and is signed by both parties. EMPLOYEE FURTHER STATES THAT EMPLOYEE HAS
CAREFULLY READ THE FOREGOING AGREEMENT, THAT EMPLOYEE KNOWS AND UNDERSTANDS THE
CONTENTS THEREOF, THAT EMPLOYEE EXECUTES THE SAME AS EMPLOYEE’S OWN FREE ACT AND
DEED, AND THAT EMPLOYEE EXECUTES THIS SEPARATION KNOWINGLY AND VOLUNTARILY.




[Signature Pages to Follow – The Remainder of this page intentionally left
blank.]


Castle Separation Agreement
Confidential
Page 6 of 7




--------------------------------------------------------------------------------





THE UNDERSIGNED HAVE READ THIS AGREEMENT AND FULLY UNDERSTAND THAT IT IS A
LEGALLY BINDING DOCUMENT, WHICH CONTAINS A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS, AND VOLUNTARILY AGREE TO THE TERMS OF THIS AGREEMENT.









EMPLOYEE:FEDERICO A. MONZON, M.D.By:/s/ Federico A. MonzonPrinted Name: Federico
A. MonzonDate:5/29/2020EMPLOYER:CASTLE BIOSCIENCES, INC.By:/s/ Derek
MaetzoldPrinted Name:Derek MaetzoldTitle:President and CEODate:5/29/2020









Exhibit A – Master Services Agreement
Exhibit B – Confidentiality Agreement


Castle Separation Agreement
Confidential
Page 7 of 7





--------------------------------------------------------------------------------



Exhibit A


MASTER SERVICES AGREEMENT




--------------------------------------------------------------------------------



Exhibit B


CONFIDENTIALITY AGREEMENT

